Citation Nr: 1428386	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-24 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for bilateral knee pain.

4.  Entitlement to a compensable initial evaluation for muscle contraction headaches and lightheadedness, claimed as due to traumatic brain injury or heat injury.

5.  Entitlement to a compensable initial evaluation for a cyst, right great toe.

6.  Entitlement to a compensable initial evaluation for right (major) wrist strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from September 1985 to May 2007, when he retired with more than 21 years of service, including service in Southwest Asia.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

At the 2013 Travel Board hearing, the Veteran provided testimony as to each of the 11 issues addressed in the April 2010 SSOC.  However, the Veteran perfected appeal of only 7 of those issues.  Six issues are listed on the title page of this decision, as the Board has combined the claims for service connection for right knee disability and left knee disability into one issue, service connection for a bilateral knee disability.  The claims on appeal are more accurately stated as listed on the title page of this decision.

The Veteran testified at a Travel Board hearing conducted in March 2013.  At his hearing, the Veteran requested that the record be left open for 60 days so additional VA treatment records, among other records, could be associated with the claims files.  The Board interprets the Veteran's repeated testimony that he wanted VA treatment records associated with the file and considered as waiver of his right to review of those records by the agency of original jurisdiction.  The Board has considered the additional evidence, but only with respect to claims granted in the decision below, and the Veteran is not prejudiced by such review.  

The Veteran was notified in February 2014 that the Veterans Law Judge who conducted that hearing was no longer available to participate in the decision made on appeal.  The Veteran was afforded an opportunity to request to appear at another hearing.  38 C.F.R. § 20.707 (2013).  The Veteran has not responded to that notice.  Appellate review may proceed.

The claim for a compensable initial evaluation for muscle contraction headaches and lightheadedness, claimed as due to traumatic brain injury, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sustained right shoulder injury in service, reported pain at separation and on VA examinations and treatment post-service, so the evidence is at least in equipoise to warrant a finding that right shoulder disability revealed on magnetic resonance imaging (MRI) conducted about 14 months after the Veteran's retirement had been manifested chronically and continuously since service and was incurred in or as a result of his service.

2.  Left and right knee pain were treated in service, reported at separation and on VA examinations and treatment post-service, so the evidence is at least in equipoise to warrant a finding that bilateral knee disability revealed on magnetic resonance imaging (MRI) conducted about 18 months after the Veteran's retirement had been manifested chronically and continuously since service and was incurred in or as a result of his service.  

3.  The Veteran does not manifest hearing loss disability as defined for purposes of Veteran's benefits.

4.  A cyst on the right great toe is tender.

5.  A bony abnormality of the right wrist is present on radiologic examination.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder disability and bilateral knee disability are met.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2013).

2.  The criteria for service connection for hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2013).

3.  The criteria for a compensable, 10 percent initial evaluation for a cyst of the right great toe are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.118, Diagnostic Codes 7801-7819 (2013).

4.  The criteria for a compensable, 10 percent initial evaluation for right (major) wrist disability are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5214, 5215 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, a showing of continuity after discharge may support a claim for service connection defined as chronic for VA purposes.  38 C.F.R. §§ 3.303(b), 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is defined as a chronic disorder.

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such have resulted in a disability.  38 U.S.C.A. § 1110.  Thus, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly affirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Compensation may be paid to a Persian Gulf Veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more before December 31, 2011, following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117, unlike other claims for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  However, lay evidence may be sufficient to establish a medical diagnosis or nexus of a disability, such as arthritis, defined as chronic under 38 C.F.R. § 3.309(a).  See Walker, supra; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

1.  Claims for service connection for right shoulder and bilateral knee disabilities

Service medical records disclosed that the Veteran fell on his left knee in 1986.  The Veteran complained of left knee pain several times during the remainder of his service.  The Veteran's service treatment records reflect that he complained of right shoulder pain in 1994.  A diagnosis of right shoulder strain was assigned in March 1995.  The Veteran required sutures in the right knee following an IED attack.

The Veteran was initially afforded VA examination in April 2005, prior to his separation planned in 2006 (retirement after 20 years of service).  The Veteran reported bilateral knee pain.  There was bilateral crepitus, and the examiner assigned a diagnosis of mild bilateral chondromalacia.  A rating decision addressing his initial claims for compensation was prepared in November 2005, but was not promulgated because the Veteran's service was extended.  

On separation examination conducted in December 2006, the Veteran reported pain in both shoulders, worse in the left shoulder than in the right, bilateral knee pain, and chest pain.  On VA examination conducted in December 2007, the Veteran continued to report knee pain and bilateral shoulder pain.  The Veteran had normal range of motion and normal x-rays.  Post-service VA treatment records dated in December 2007 through May 2008 also disclose that the Veteran continued to complain of knee and shoulder pain.  

On VA examination conducted in May 2008, the Veteran reported chronic knee pain and recurring daily pain in the right shoulder, averaging three times per day, 30 minutes at a time.  There was no swelling, warmth, or tenderness and no deformity, effusion, or crepitus, or limitation of motion.  Radiologic examination disclosed no abnormality.  The VA examiner concluded that the Veteran's right shoulder and his knees were normal.  

In August 2008, the Veteran sought evaluation for increased right shoulder pain, not relieved by Tylenol.  The Veteran again reported right shoulder injury in service.  Although he had pain on abduction of the right shoulder, his strength was described as 5/5 and radiologic examination disclosed no abnormality.  MRI conducted in September 2008, about 14 months after the Veteran's service discharge, disclosed a full thickness tear of the right rotator cuff, with a subchondral cyst at the muscle insertion of the greater tuberosity, and degenerative changes of the joint.  In October 2008, the Veteran underwent right shoulder rotator cuff repair.  

Degenerative joint disease which is present within one year following a Veteran's service discharge may be presumed to have had an onset in service.  38 C.F.R. § 3.309(a).  In this case, the Veteran complained chronically and continuously of right shoulder and bilateral knee pain.  

Degenerative joint changes of the right shoulder were diagnosed on MRI in August 2008, about 14 months after the Veteran's service separation.  The Veteran did not report any post-service right shoulder injury or trauma.  Even though radiologic examinations of the right shoulder conducted within one year after the Veteran's service separation were interpreted as normal, the medical diagnoses of right rotator cuff tear together with degenerative changes and a subchondral cyst about 14 months after the Veteran's service ended are sufficient to place the evidence at least in equipoise that one or more of the Veteran's right shoulder disabilities had its onset before the period allowed for presumptive service connection expired.  Service connection for right shoulder disability may be presumed.

During the Veteran's frequent examinations of the right shoulder in August 2008 to October 2008, he continued to complain of bilateral knee pain, worst on the left.  At the time of VA outpatient treatment in December 2008, the Veteran reported that he had been referred to have MRI examination of the left knee, but noted that the MRI had not yet been conducted.  The provider's impression was that the Veteran had possible meniscus pathology of the right knee and patellofemoral syndrome of the left knee.  The provider referred the Veteran for an MRI of each knee.  The January 2009 MRI disclosed degenerative changes and ligament sprain in each knee.  

The service treatment records reflect that the Veteran sustained injuries to both knees in service.  The Veteran continued to complain of knee pain after service, and his 2013 testimony before the Board that he continued to have bilateral knee pain after service is supported by the VA treatment records and is credible.  

Although MRI examinations of the knees were not conducted until more than 18 months after the Veteran's service discharge, chronic bilateral chondromalacia was diagnosed in service, at the time of the initial 2005 VA examination.  

The Board finds that the degenerative changes shown on MRI about 18 months after the Veteran's service, together with the Veteran's lay evidence as to continuity and chronicity, places the evidence in equipoise to warrant a finding that right and left knee disabilities were incurred in service, or had an onset within a presumptive period, or that a disease defined as chronic under 38 C.F.R. § 3.309(a) has been chronic and continuous since service.  

Resolving reasonable doubt in the Veteran's favor, the evidence warrant grants of service connection for right shoulder and bilateral knee disabilities.  38 U.S.C.A. § 5107(b).



2.  Entitlement to service connection for hearing loss

Audiologic examination conducted in December 2006 disclosed that all hearing thresholds at frequencies considered for VA purposes were below 20 decibels.  The prior audiologic examination, conducted in 2004, disclosed similar results.  The Board acknowledges that the Veteran's hearing levels may have changed to some extent during the time from his 1985 service induction to his May 2007 separation examination, however, it is important for the Veteran to understand that they are still within a range of "normal'.

VA examination conducted February 2008 disclosed that the Veteran did not meet the criteria for hearing loss disability in either ear as defined by VA.  The Veteran was tested at each auditory frequency which may be considered in determining whether hearing loss disability is present for purposes of Veterans' compensation.  

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purpose of service connection.  38 C.F.R. § 3.385 (2013).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." 

The Veteran's speech recognition scores were greater than 94 percent in each ear.  The Veteran's right ear thresholds were 25 dB or less.  The Veteran did not manifest hearing loss of 40 dB or more at any frequency in the left ear and did not manifest hearing loss in excess of 25 dB in three tested frequencies; rather, to tested frequencies were above 25 dB. 

The Veteran does not have right ear hearing loss or left ear hearing loss as defined for VA purposes.  VA is not authorized by statute or regulation to grant service connection for hearing loss disability unless a Veteran has hearing loss as defined in the regulations governing veterans' benefits.  The Veteran has not indicated that his hearing has changed in severity since the VA examination.  See March 2013 Travel Board Hearing Transcript (Tr.) 29.  The objective examinations of the Veteran's hearing disclose that he does not meet any criterion for "hearing loss" in either ear.  There is no reasonable doubt.  The preponderance of the evidence is against the claim, and the claim must be denied.

Claims for compensable initial evaluations

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

3.  Claim for compensable initial evaluation, cyst, right great toe

The Veteran's service medical records reflect that he reported a blister on the right great toe, and later reported pain in the right big toe.  He attributed the pain to residuals of frostbite.  The blister became slightly larger and more tender over time.  The notation of residuals of frostbite was noted on the Veteran's separation examination.  At the time of VA examination in May 2008, the Veteran reported that the lesion on the great toe had grown slightly larger and tender over time.  The provider described a soft fluid-filled lesion over the anterior lateral aspect of the right great toe.  A diagnosis of benign cyst was assigned.  The Veteran testified to his belief that the affected area on the right great toe was not filled with fluid.

VA treatment records reflect that the Veteran requested podiatry examination of the growth on the right great toe.  In 2011, surgical incision was planned because the mass was tender and painful.  However, after the surgical procedure was planned and scheduled, providers determined that an MRI of the area should be conducted prior to the surgery.  The Veteran testified, at his March 2013 Travel board hearing, that the providers changed and he had been unable to get the surgery rescheduled.  The Veteran testified that the area of the cyst remained painful, tender, and was unstable.  In testifying that the scar was unstable, the Veteran did not explain what he observable characteristics he considered as "unstable."  

The Veteran's testimony that the cyst is tender, painful, rubs against shoes, and has increased in size over the years is supported by service medical records and VA treatment records.  The Veteran's service-connected cyst disability is rated noncompensable under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7819.  Under DC 7819, benign skin neoplasms are rated as disfigurement of the head, face, or neck under DC 7800, as scars under DCs 7801 to 7805, or as dermatitis under DC 7806, depending upon the predominant disability.  

During the pendency of the Veteran's claim and appeal, amendments were made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  However, these amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which the Veteran here has not done.  Therefore, the Board has no authority to consider these revisions in deciding this claim and they will not be discussed herein.  See 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-00. 

Under the regulations and criteria in effect prior to October 2008, a 10 percent evaluation is warranted for scars covering an area of 144 square inches or greater where superficial and without resulting limited motion; for a superficial, unstable scar (characterized by frequent loss of skin covering the scar); or a superficial scar that is painful on examination.  38 C.F.R. § 4.118, DCs 7802 to 7804 (2013). Under DC 7801, scars other than on the head, face, or neck, where such are deep and cause limited motion, warrant a 10 percent rating if they cover an area exceeding six square inches; a 20 percent rating if covering an area exceeding 12 square inches; a 30 percent rating if covering an area exceeding 72 square inches; and a 40 percent rating if covering an area exceeding 144 square inches.  

In this case, the size of the Veteran's cyst has not been described in terms of square inches; rather, the cyst is described as being on one side of the Veteran's right great toes.  This description is interpreted as describing a cyst which is less than six square inches in size, as a normal right great toe does not exceed six square inches on any side.  

Otherwise, scars will be rated on the limitation of motion of the affected part, under DC 7805.  As to limitation of motion of the affected part, the Board notes there are is no Diagnostic Code in the Rating Schedule that provides a compensable evaluation for limitation of the motion of the right great toe, unless there is malunion or nonunion of the tarsal bones or resection of the metatarsal head or the residuals of foot injury are more than moderate or there is amputation or the equivalent of the toe.  

As the right great toe cyst disability does not involve the Veteran's head, face or neck, is not manifested by dermatitis, and there is no evidence that the cyst is other than benign, the disability is most appropriately rated as a scar under DCs 7801, 7802, 7803, and 7804.  Review of the record reveals that the Veteran's service-connected right great toe cyst is most analogous to a tender and painful scar.  One scar that is painful warrants a 10 percent evaluation under DC 7804.  The Veteran's right great toe cyst disability meets this criterion for a 10 percent rating.  

For purposes of evaluation of skin disability, an unstable scar is defined by VA regulation as one where there is frequent loss of the covering of skin over the scar, or, in this case, the cyst.  There is no evidence that the Veteran has required treatment because there was loss of skin over the cyst or an open area without skin on the right great toe, nor did he testify or report to providers that he requires a bandage or Band-Aid over the area.  No provider has described drainage, treated an open area of skin, nor has the Veteran required medication to prevent infection due to loss of skin covering.  The preponderance of the evidence is against a finding that the Veteran's scar is "unstable" as defined for VA compensation purposes.  

Giving the Veteran the benefit of the doubt, the Veteran meets the criteria for a compensable, 10 percent evaluation for the service-connected cyst, right great toe, but does not meet any criterion for a higher rating for that disability.  All Diagnostic Codes applicable to evaluation of the right great toe disability have been considered, and doubt has been resolved in the Veteran's favor.  No criterion for a higher evaluation under any Diagnostic Code is met.  In particular, there is no evidence that the Veteran's cyst disability of the right great toe alone results in moderately severe disability of the right foot.  Tr. 6-8.

A compensable, 10 percent initial disability for service-connected right great toe cyst, but no higher rating, is warranted on a schedular basis.  There is no reasonable possibility that the Veteran meets any criterion for a higher evaluation, and there is no doubt which may be resolved in the Veteran's favor to warrant an evaluation in excess of 10 percent for the right great toe cyst.  38 U.S.C.A. § 5107(b).  

4.  Claim for compensable initial evaluation, right wrist strain

Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, DC 5214 (ankylosis) or DC 5215 (limitation of motion).  DC 5214 authorizes a rating of 30 percent for favorable ankylosis of the major wrist in 20 degrees to 30 degrees of dorsiflexion, or higher ratings for less favorable ankylosis.  Under DC 5215, a 10 percent rating is warranted for the major wrist when there is dorsiflexion less than 15 degrees, or when palmar flexion is limited in line with the forearm.  A 10 percent disability rating is the maximum schedular rating provided for limitation of motion of the wrist.  38 C.F.R. § 4.71a.

Normal range of motion of the wrist is: radial deviation from 0 to 20 degrees; ulnar deviation from 0 to 45 degrees; dorsiflexion from 0 to 70 degrees; and palmar flexion from 0 to 80 degrees.  38 C.F.R. § 4.71a, Plate I.

The Board must also consider the applicability of 38 C.F.R. § 4.71a, DC 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, if the limitation of motion of the specific joint involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Service medical records disclose that the Veteran was treated for right wrist sprain in September 1995, and complained of wrist pain with push-ups at his January 2007 separation examination, as noted in the history completed by the provider.  At the May 2008 VA examination, the Veteran reported a crush injury to the right wrist in 1996 due to a piece of heavy equipment.  The Veteran reported pain when the wrist was in extension with pressure against it, such as when doing a push-up, and occasional random pain at other times.  The Veteran was able to extend his wrist from 0 degrees to 48 degrees, to flex the wrist 0 degrees to 50 degrees.  Ulnar deviation was from 0 degrees to 28 degrees and radial deviation was from 0 degrees to 15 degrees.  Radiologic examination showed a tiny bone or calcific density along the medial edge of the proximate lunate bone.  The VA examiner assigned a diagnosis of mild wrist strain.

At his March 2013 Travel Board hearing, the Veteran testified that he took medication to reduce the inflammation of his wrist.  Tr. at 8.  The Veteran's range of motion was considerably decreased when he did not take the medication.

The Veteran does not meet any criterion for a compensable limitation of the wrist under DCs 5214 or 5215.  Although the wrist is a minor group of bones, a compensable evaluation is available under DC 5003 if there is noncompensable limitation of motion and radiologic confirmation of degenerative changes.  In this case, the Veteran's complaints of right wrist pain with certain motions at examinations since 1995, and the Veteran's testimony that his right wrist motion is more limited when he has pain, together with the abnormality at the lunate bone found on radiologic examination places the evidence at least in equipoise to warrant a compensable rating under DC 5003.  

Extraschedular consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's right great toe of right wrist disabilities.  In exceptional cases, a rating based on disability factors not considered in the rating schedule may be provided.  38 C.F.R. § 3.321(b) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule is inadequate to evaluate a claimant's disability picture, and the disability picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the Board or the RO must refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the Board finds that the symptomatology and impairment caused by the Veteran's right great toe and right wrist disabilities is encompassed within the schedular rating criteria of the Diagnostic Codes applied.  The evidence that the Veteran has been advised to undergo surgical excision of the cyst on the right great toe based on his complaints of pain is consistent with the assigned schedular rating, but does not raise any disability factor not encompassed by the Rating Schedule.  VA clinical records and the Veteran's testimony likewise raise no factors of right wrist disability other than pain, limitation of motion, and abnormality on radiologic examination, the factors encompassed in the assigned rating.  The evidence as a whole demonstrates that the criteria for extraschedular consideration are not met.  

In the absence of identification by the Veteran of any exceptional factor associated with the disabilities at issue, and in the absence of evidence of marked industrial impairment, the Board finds that the criteria for referral for an assignment of an extraschedular rating are not met.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice as to the service connection claims was provided by a letter dated in August 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  The Veteran's 2013 testimony before the Board demonstrates that he understood the requirements for grants of service connection and for increased ratings.  

The Veteran's claims for increased initial rating for toe and wrist disability arise from an original grant of service connection, a circumstance in which no additional notice is required.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records as to the claims addressed in this decision have been obtained.  The Veteran was provided VA examinations as to each of the disabilities addressed in this decision.  These examinations and reports are adequate because the examinations were conducted in conjunction with review of the record, including service treatment records.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that no additional notice or assistance is required with respect to this appeal. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

The appeal for service connection for a right shoulder disability is granted.  

The appeals for service connection for bilateral knee disability is granted.  

The appeal for service connection for hearing loss is denied.

An increase in the initial evaluation for a cyst, right great toe, from a noncompensable rating to a compensable, 10 percent evaluation, is granted, subject to law and regulations governing the effective date of an award of compensation. 

An increase in the initial evaluation for right wrist strain from a noncompensable rating to a compensable, 10 percent evaluation, is granted, subject to law and regulations governing the effective date of an award of compensation. 


REMAND

At his hearing, the Veteran contended that there was specific evidence regarding the severity of headaches, including records of private emergency treatment for headaches, that were not associated with the claims files.  

The Veteran also testified as to his belief that he had been granted service connection for traumatic brain injury (TBI).  However, there were no specific criteria for rating residuals of TBI when the Veteran first submitted his claims for service connection or when the May 2008 rating decision underlying this appeal was prepared.  

Briefly, effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders.  This action provided detailed and updated criteria for evaluating residuals of traumatic brain injury (TBI).  These amendments revise 38 C.F.R. § 4.124a, DC 8045 and are effective October 23, 2008.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 Fed. Reg. 54,693 (September 28, 2008) (to be codified at 38 C.F.R. pt. 4).  An individual whose claim was rated under the prior criteria may request evaluation under the amended criteria.  The Veteran's 2010 substantive appeal and his 2013 Travel Board testimony raise such a request.

On remand, pursuant to current VBA procedures, the appeal should be considered under the old criteria, after development is completed, for any periods prior to October 23, 2008, and under the new criteria and old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  See, e.g., Fast Letter 8-36 (October 24, 2008).  The Board notes that the Veteran's headaches and lightheadedness, claimed as due to heat injury or TBI, are currently evaluated separately from cognitive impairment, confirmed on extensive VA psychometric testing in February 2008, which is rated as a manifestation of PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify non-VA providers who have treated him for muscle contraction headaches, lightheadedness, and TBI or TBI residuals.  After obtaining any necessary authorization, the AOJ should attempt to obtain the identified records.

The Veteran himself is asked to obtain these records (private and VA, if any) in order to expedite his case, or to indicate (in writing) that no additional pertinent records exist.

2.  Obtain complete VA treatment records relevant to the claim on appeal since the Veteran's May 2007 service discharge.  Duplicate records need not be added to the file.  See CAPRI records added to electronic file January 2013.  

3.  Afford the Veteran a VA examination to determine the severity of impairments due to muscle contraction headaches and lightheadedness prior to October 23, 2008, and the severity of TBI residuals (since October 23, 2008).  

All appropriate testing should be conducted, and all clinical findings should be reported in detail.  The Veteran's physical and electronic VA clinical records should be made available to each examiner, and each examiner should provide a summary of the relevant reviewed records.  

All clinical findings relevant to rating criteria or any impairment of functioning should be discussed, as to the claim for an increased initial evaluation for headache disability and TBI residuals, for the relevant time periods.  

4.  Re-adjudicate the claim on appeal.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


